







Exhibit 10.6


EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT is made and entered into as of the 3rd day of January,
2017 by and between Eagle Financial Services, Inc., a Virginia corporation,
hereinafter called the "Corporation", and John E. Hudson, hereinafter called
"Employee", and provides as follows:


RECITALS


WHEREAS, the Corporation is a bank holding company engaged in the operation of a
bank; and


WHEREAS, Employee has been involved in the management of the business and
affairs of the Corporation and, therefore, possesses managerial experience,
knowledge, skills and expertise in such type of business; and


WHEREAS, the employment of Employee by the Corporation is in the best interests
of the Corporation and Employee;


WHEREAS, the parties have mutually agreed upon the terms and conditions of
Employee's continued employment by the Corporation as hereinafter set forth; and


WHEREAS, the parties intend that this Agreement comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and Treasury Regulations
thereunder.


TERMS OF AGREEMENT


NOW, THEREFORE, for and in consideration of the premises and of the mutual
promises and undertakings of the parties as hereinafter set forth, the parties
covenant and agree as follows:


Section 1. Employment. (a)    Employee shall be employed as an executive officer
of the Corporation. He shall perform such services for the Corporation and/or
one or more Affiliates as may be assigned to Employee by the Corporation from
time to time and that are commensurate with his training and experience upon the
terms and conditions hereinafter set forth.


(b)    References in this Agreement to services rendered for the Corporation and
compensation and benefits payable or provided by the Corporation shall include
services rendered for and compensation and benefits payable or provided by any
Affiliate. References in this Agreement to the “Corporation” also shall mean and
refer to each Affiliate for which Employee performs services. References in this
Agreement to “Affiliate” shall mean any business entity that, directly or
indirectly, through one or more intermediaries, is controlled by the
Corporation.
        
    







--------------------------------------------------------------------------------





Section 2. Term and Renewal. The initial term of this Agreement shall end
December 31, 2017. However, on each December 31, beginning with December 31,
2017, the term of this Agreement shall be renewed and extended by one year
unless Employee or the Corporation gives prior notice to the other in writing
that the term shall not be renewed and extended. This Agreement shall terminate
at the end of its term.


Section 3. Exclusive Service. Employee shall devote his best efforts and full
time to rendering services on behalf of the Corporation in furtherance of its
best interests. Employee shall comply with all policies, standards and
regulations of the Corporation now or hereafter promulgated, and shall perform
his duties under this Agreement to the best of his abilities and in accordance
with standards of conduct applicable to officers of banks.


Section 4. Salary. (a) As compensation while employed hereunder, Employee,
during his faithful performance of this Agreement, in whatever capacity
rendered, shall receive an annual base salary of $130,250 payable on such terms
and in such installments as the parties may from time to time mutually agreed
upon. The Board of Directors, in its discretion, may increase Employee's base
salary during the term of this Agreement.


(b)    The Corporation shall withhold state and federal income taxes, social
security taxes and such other payroll deductions as may from time to time be
required by law or agreed upon in writing by Employee and the Corporation. The
Corporation shall also withhold and remit to the proper party any amounts agreed
to in writing by the Corporation and Employee for participation in any corporate
sponsored benefit plans for which a contribution is required.


(c)    Except as otherwise expressly set forth hereunder, no compensation shall
be paid pursuant to this Agreement in respect of any month or portion thereof
subsequent to any termination of Employee's employment by the Corporation.


Section 5. Corporate Benefit Plans. Employee shall be entitled to participate in
or become a participant in all cash and non-cash employee benefit plans
maintained by the Corporation for its executive officers.


Section 6. Bonuses. Employee shall receive only such bonuses as the Board of
Directors, in its discretion, decides to pay to Employee.


Section 7. Expense Account. The Corporation shall reimburse Employee for
reasonable and customary business expenses incurred in the conduct of the
Corporation's business. Such expenses will include business meals, out-of-town
lodging and travel expenses and other items identified in written rules and
policies of the Corporation. Employee agrees to timely submit records and
receipts of reimbursable items and agrees that the Corporation can adopt
reasonable rules and policies regarding such reimbursement. The Corporation
agrees to make prompt payment to Employee following receipt and verification of
such reports. No reimbursement provided under this Section during one calendar
year shall affect the expenses eligible for reimbursement during another
calendar year.


Section 8. Paid Time Off. Employee shall be entitled to the same paid time off
policies as the Board of Directors may from time to time designate for all
full-time employees of the Corporation.


    





--------------------------------------------------------------------------------





Section 9. Termination. (a) Notwithstanding the termination of Employee's
employment pursuant to any provision of this Agreement, the parties shall be
required to carry out any provisions of this Agreement which contemplate
performance by them subsequent to such termination. In addition, no termination
shall affect any liability or other obligation of either party which shall have
accrued prior to such termination, including, but not limited to, any liability,
loss or damage on account of breach. No termination of employment shall
terminate the obligation of the Corporation to make payments of any vested
benefits provided hereunder or the obligations of Employee under Sections 10, 11
and 12.


(b) Employee's employment hereunder may be terminated by Employee upon thirty
(30) days written notice to the Corporation or at any time by mutual agreement
in writing.


(c) This Agreement shall terminate upon death of Employee; provided, however,
that in such event the Corporation shall pay to the estate of Employee the
compensation including salary and accrued bonus, if any, which otherwise would
be payable to Employee through the end of the month in which his death occurs.


(d)    (1) The Corporation may terminate Employee’s employment other than for
“Cause”, as defined in Section 9(e), at any time upon written notice to
Employee, which termination shall be effective immediately. Employee may resign
thirty (30) days after notice to the Corporation for "Good Reason", as hereafter
defined. In the event the Employee's employment terminates pursuant to this
Section 9(d);


(i)    Employee shall receive a monthly amount equal to one-twelfth (1/12) his
rate of annual base salary in effect immediately preceding such termination in
each month for the remainder of the term of this Agreement at the times such
payments would have been made in accordance with Section 4(a);


(ii)    Employee shall receive a payment in cash on the date his employment
terminates equal to the greater of (a) the amount of the highest cash bonus paid
or payable to him in respect of any of the three (3) fiscal years of the
Corporation prior to the fiscal year in which his employment terminates, and (b)
the amount of cash bonus Employee was designated to receive under the
Corporation’s annual incentive plan;


(iii)    To the to the extent required because Employee is a “specified
employee” for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), on the date of his termination, the payments described in
Section (d)(1)(i) and (ii), above, shall be made or commence, as the case may
be, on the first day of the month following the six-month anniversary of
Employee’s date of termination. The first payment shall include the payments, if
any, required to be delayed under this sentence; and







--------------------------------------------------------------------------------





(iv)    The Corporation shall maintain in full force and effect for the
continued benefit of the Employee for the remainder of the then current term of
this Agreement all employee welfare benefit plans and programs or arrangements
in which the Employee was entitled to participate immediately prior to such
termination, provided that continued participation is possible under the general
terms and provisions of such plans and programs. In the event that Employee's
participation in any such or program is barred, the Corporation shall arrange to
provide the Employee with benefits substantially similar to those which the
Employee was entitled to receive under such plans and programs. To the extent
required by Code Section 409A and Treasury Regulations thereunder, (i) no
reimbursement or in-kind benefit provided under this Section 9(d)(2)(iv) in one
calendar year shall affect the expenses eligible for reimbursement or in-kind
benefits provided during another calendar year; and (ii) any such reimbursement
shall be paid by December 31 of the calendar year following the calendar year in
which the reimbursed expense was incurred. It is intended and anticipated that
benefits under this Section will qualify as medical reimbursements exempt from
Code Section 409A or as payments made on a specified date or fixed schedule.
Nonetheless, to the extent required by Code Section 409A and Treasury
Regulations thereunder, benefits (whether through plan participation,
reimbursement, in-kind benefits or otherwise) shall commence on the first day of
the month following the six-month anniversary of the Employee’s termination or
resignation, with any reimbursements or other payments delayed under this
sentence payable in a single sum on such delayed commencement date; and


(2) Notwithstanding anything in this Agreement to the contrary:


(i) If Employee breaches Section 10 or 11, Employee will not thereafter be
entitled to receive any further compensation or benefits pursuant to this
Section 9(d); and


(ii) If, while he is receiving payments under this Section 9(d), Employee
engages in a Competitive Business within the area described in Section 11(i),
such payments will cease and he will not thereafter be entitled to receive any
compensation or benefits pursuant to this Section 9(d) even though such conduct
occurs after the covenants contained in Section 11 have expired.


(3) The Corporation shall not be required to make payment of the Termination
Compensation or any portion thereof to the extent such payment is prohibited by
the terms of the regulations presently found at 12 C.F.R. part 359 or to the
extent that any other governmental approval of the payment required by law is
not received.


(4) Except as set forth in Sections 9(d)(2) and 9(d)(3), the Corporation's
obligation to pay the Employee the compensation provided in Section 9(d)(1)
shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Corporation may have against him or
anyone else. All amounts payable by the Corporation hereunder shall be paid
without notice or demand. Each and every payment made hereunder by the
Corporation shall be final and the Corporation will not seek to recover all or
any part of such payment from the Employee or from whosoever may be entitled
thereto, for any reason whatsoever. The Employee shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise.


(5) For purposes of this Agreement, "Good Reason" shall mean:


(i) The assignment of duties to the Employee by the Corporation which result in
the Employee having significantly less authority or responsibility than he has
on the date hereof, without his express written consent;







--------------------------------------------------------------------------------





(ii) Requiring the Employee to maintain his principal office outside a 25 mile
radius of Clarke County, Virginia unless the Corporation moves its principal
executive offices to a place to which the Employee is required to move;


(iii) A reduction by the Corporation of the Employee's base salary, as the same
may have been increased from time to time;


(iv) The failure of the Corporation to provide the Employee with substantially
the same fringe benefits that are provided to him at the inception of this
agreement;
(v) The Corporation’s failure to comply with any material term of this
Agreement; or


(vi) The failure of the Corporation to obtain the assumption of and agreement to
perform this Agreement by any successor as contemplated in Section 13 hereof.


(e)    The Corporation shall have the right to terminate Employee’s employment
under this Agreement at any time for Cause, within 30 days of the occurrence,
which termination shall be effective immediately. Termination for “Cause” shall
include termination for Employee’s personal dishonesty, incompetence, willful
misconduct, breach of a fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, conviction of a felony or of a misdemeanor involving
moral turpitude, misappropriation of the Corporation’s assets (determined on a
reasonable basis) or those of its Affiliates, or material breach of any other
provision of this Agreement. In the event Employee’s employment under this
Agreement is terminated for Cause, Employee shall thereafter have no right to
receive compensation or other benefits under this Agreement.


(f)    The Corporation may terminate Employee's employment under this Agreement,
after having established the Employee's disability by giving to Employee written
notice of its intention to terminate his employment for disability and his
employment with the Corporation shall terminate effective on the 90th day after
receipt of such notice if within 90 days after such receipt Employee shall fail
to return to the full-time performance of the essential functions of his
position (and if Employee's disability has been established pursuant to the
definition of "disability" set forth below). For purposes of this Agreement,
"disability" means either (i) disability which after the expiration of more than
13 consecutive weeks after its commencement is determined to be total and
permanent by a physician selected and paid for by the Corporation or its
insurers, and acceptable to Employee or his legal representative, which consent
shall not be unreasonably withheld or (ii) disability as defined in the policy
of disability insurance maintained by the Corporation or its Affiliates for the
benefit of Employee, whichever shall be more favorable to Employee.
Notwithstanding any other provision of this Agreement, the Corporation shall
comply with all requirements of the Americans with Disabilities Act, 42 U.S.C. §
12101 et. seq.


(g) If Employee is suspended and/or temporarily prohibited from participating in
the conduct of the Corporation's affairs by a notice served pursuant to the
Federal Deposit Insurance Act, the Corporation's obligations under this
Employment Agreement shall be suspended as of the date of service unless stayed
by appropriate proceedings. If the charges in the notice are dismissed, the
Corporation may in its discretion (i) pay Employee all or part of the
compensation withheld while its contract obligations were suspended, and (ii)
reinstate (in whole or in part) any of its obligations which were suspended with
any such payment made by March 15 following the calendar year in which such
charges are dismissed.


        





--------------------------------------------------------------------------------





(h) If Employee is removed and/or permanently prohibited from participating in
the conduct of the Corporation's affairs by an order issued under the Federal
Deposit Insurance Act or the Code of Virginia, all obligations of the
Corporation under this Employment Agreement shall terminate as of the effective
date of the order, but vested rights of the parties shall not be affected.


(i)(1) If Employee’s employment is terminated without Cause or if he resigns for
Good Reason within one year after a Change of Control shall have occurred, then
on or within thirty (30) days before Employee's last day of employment with the
Corporation, the Corporation shall pay to Employee as compensation for services
rendered to the Corporation and its Affiliates a lump sum cash amount (subject
to any applicable payroll or other taxes required to be withheld) equal to the
excess, if any, of 299% of Employee’s “annualized includable compensation for
the base period”, as defined in Section 280G of the Internal Revenue Code of
1986 (the “Code”), over the total amount payable to Employee under Section 9(d).
Notwithstanding the foregoing, to the to the extent required because Employee is
a “specified employee” for purposes of Code Section 409A, on the date of his
termination, the payment described in this Section (i)(1), above, shall be made
on the first day of the month following the six-month anniversary of Employee’s
date of termination.


(2) For purposes of this Agreement, a Change of Control occurs if, after the
date of this Agreement, (i) any person, including a "group" as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, becomes the owner or
beneficial owner of Corporation securities having 50% or more of the combined
voting power of the then outstanding Corporation securities that may be cast for
the election of the Corporation's directors other than a result of an issuance
of securities initiated by the Corporation, or open market purchases approved by
the Board of Directors, as long as the majority of the Board of Directors
approving the purchases is a majority at the time the purchases are made; or
(ii) as the direct or indirect result of, or in connection with, a tender or
exchange offer, a merger or other business combination, a sale of assets, a
contested election of directors, or any combination of these events, the persons
who were directors of the Corporation before such events cease to constitute a
majority of the Corporation's Board, or any successor's board, within one year
of the last of such transactions. For purposes of this Agreement, a Change of
Control occurs on the date on which an event described in (i) or (ii) occurs. If
a Change of Control occurs on account of a series of transactions or events, the
Change of Control occurs on the date of the last of such transactions or events.
        
(3)    It is the intention of the parties that no payment be made or benefit
provided to Employee pursuant to this Agreement that would constitute an "excess
parachute payment" within the meaning of Section 280G of the Code and any
regulations thereunder, thereby resulting in a loss of an income tax deduction
by the Corporation or the imposition of an excise tax on Employee under Section
4999 of the Code. If the independent accountants serving as auditors for the
Corporation on the date of a Change of Control (or any other accounting firm
designated by the Corporation) determine that some or all of the payments or
benefits scheduled under this Agreement, as well as any other payments or
benefits on a Change of Control, would be nondeductible by the Company under
Section 280G of the Code, then the payments scheduled under this Agreement will
be reduced to one dollar less than the maximum amount which may be paid without
causing any such payment or benefit to be nondeductible. The determination made
as to the reduction of benefits or payments required hereunder by the
independent accountants shall be binding on the parties.


    





--------------------------------------------------------------------------------





Section 10. Confidentiality/Nondisclosure. Employee covenants and agrees that
any and all information concerning the customers, businesses and services of the
Corporation of which he has knowledge or access as a result of his association
with the Corporation in any capacity, shall be deemed confidential in nature and
shall not, without the proper written consent of the Corporation, be directly or
indirectly used, disseminated, disclosed or published by Employee to third
parties other than in connection with the usual conduct of the business of the
Corporation. Such information shall expressly include, but shall not be limited
to, information concerning the Corporation's trade secrets, business operations,
business records, customer lists or other customer information. Upon termination
of employment Employee shall deliver to the Corporation all originals and copies
of documents, forms, records or other information, in whatever form it may
exist, concerning the Corporation or its business, customers, products or
services. In construing this provision it is agreed that it shall be interpreted
broadly so as to provide the Corporation with the maximum protection. This
Section 10 shall not be applicable to any information which, through no
misconduct or negligence of Employee, has previously been disclosed to the
public by anyone other than Employee.


Section 11. Covenant Not to Compete. During the term of this Agreement and
throughout any further period that he is an officer or employee of the
Corporation, and for a period of twelve (12) months from and after the date that
Employee is (for any reason) no longer employed by the Corporation or for a
period of twelve (12) months from the date of entry by a court of competent
jurisdiction of a final judgment enforcing this covenant in the event of a
breach by Employee, whichever is later, Employee covenants and agrees that he
will not, directly or indirectly, either as a principal, agent, employee,
employer, stockholder, co-partner or in any other individual or representative
capacity whatsoever: (i) engage in a Competitive Business anywhere within a
fifty (50) mile radius of the location of the Corporation's principal executive
offices on the date Employee’s employment terminates; or (ii) solicit, or assist
any other person or business entity in soliciting, any depositors or other
customers of the Corporation to make deposits in or to become customers of any
other financial institution conducting a Competitive Business; or (iii) induce
any individuals to terminate their employment with the Corporation or its
Affiliates. As used in this Agreement, the term “Competitive Business” means all
banking and financial products and services that are substantially similar to
those offered by the Corporation on the date that Employee’s employment
terminates. Employee's obligations under this Section 11 shall terminate on the
date a Change of Control occurs.


Section 12. Injunctive Relief, Damages, Etc. Employee agrees that given the
nature of the positions held by Employee with the Corporation, that each and
every one of the covenants and restrictions set forth in Sections 10 and 11
above are reasonable in scope, length of time and geographic area and are
necessary for the protection of the significant investment of the Corporation in
developing, maintaining and expanding its business. Accordingly, the parties
hereto agree that in the event of any breach by Employee of any of the
provisions of Sections 10 or 11 that monetary damages alone will not adequately
compensate the Corporation for its losses and, therefore, that it may seek any
and all legal or equitable relief available to it, specifically including, but
not limited to, injunctive relief and Employee shall be liable for all damages,
including actual and consequential damages, costs and expenses, including legal
costs and actual attorneys' fees, incurred by the Corporation as a result of
taking action to enforce, or recover for any breach of, Section 10 or Section
11. The covenants contained in Sections 10 and 11 shall be construed and
interpreted in any judicial proceeding to permit their enforcement to the
maximum extent permitted by law. Should a court of competent jurisdiction
determine that any provision of the covenants and restrictions set forth in
Section 11 above is unenforceable as being overbroad as to time, area or scope,
the court may strike the offending provision or reform such provision to
substitute such other terms as are reasonable to protect the Corporation's
legitimate business interests.


    







--------------------------------------------------------------------------------





Section 13. Binding Effect/Assignability. This Employment Agreement shall be
binding upon and inure to the benefit of the Corporation and Employee and their
respective heirs, legal representatives, executors, administrators, successors
and assigns, but neither this Agreement, nor any of the rights hereunder, shall
be assignable by Employee or any beneficiary or beneficiaries designated by
Employee. The Corporation will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business, stock or assets of the Corporation, by
agreement in form and substance reasonably satisfactory to the Employee, to
expressly assume and agree to perform this Agreement in its entirety. Failure of
the Corporation to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement. As used in this Agreement,
"Corporation" shall include any successor to its business, stock or assets as
aforesaid which executes and delivers the agreement provided for in this
Section 13 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.


Section 14. Governing Law. This Employment Agreement shall be subject to and
construed in accordance with the laws of Virginia.


Section 15. Invalid Provisions. The invalidity or unenforceability of any
particular provision of this Employment Agreement shall not affect the validity
or enforceability of any other provisions hereof, and this Employment Agreement
shall be construed in all respects as if such invalid or unenforceable
provisions were omitted.


Section 16. Notices. Any and all notices, designations, consents, offers,
acceptance or any other communications provided for herein shall be given in
writing and shall be deemed properly delivered if delivered in person or by
registered or certified mail, return receipt requested, addressed in the case of
the Corporation to its registered office or in the case of Employee to his last
known address.


Section 17. Entire Agreement.


(a) This Employment Agreement constitutes the entire agreement among the parties
with respect to the subject matter hereof and supersedes any and all other
agreements, either oral or in writing, among the parties hereto with respect to
the subject matter hereof.


(b)    This Employment Agreement may be executed in one or more counterparts,
each of which shall be considered an original copy of this Agreement, but all of
which together shall evidence only one agreement.


Section 18. Amendment and Waiver. This Employment Agreement may not be amended
except by an instrument in writing signed by or on behalf of each of the parties
hereto. No waiver of any provision of this Employment Agreement shall be valid
unless in writing and signed by the person or party to be charged.


Section 19. Case and Gender. Wherever required by the context of this Employment
Agreement, the singular or plural case and the masculine, feminine and neuter
genders shall be interchangeable.


Section 20. Captions. The captions used in this Employment Agreement are
intended for descriptive and reference purposes only and are not intended to
affect the meaning of any Section hereunder.


    





--------------------------------------------------------------------------------





Section 21. Code Section 409A. Any benefit, payment or other right provided by
this Agreement shall be provided and made in a manner, and at such time, and in
such form, as complies with the applicable requirements of Code Section 409A to
avoid a plan failure described in Code Section 409A(a)(1), including without
limitation, deferring payment until the occurrence of a specified payment event
described in Code Section 409A(a)(2). Notwithstanding any other provision hereof
or document pertaining hereto, this Agreement shall be so construed and
interpreted.


    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Corporation has caused this Employment Agreement to be
signed by its duly authorized officer and Employee has hereunto set his hand and
seal on the day and year first above written.


EAGLE FINANCIAL SERVICES, INC.




By: /s/ John R. Milleson     
Title: John R. Milleson, President & CEO


ATTEST:


/s/ Kaley P. Crosen




EMPLOYEE
    


/s/ John E. Hudson (SEAL)
John E. Hudson
ATTEST:


/s/ Kaley P. Crosen







